Citation Nr: 1132907	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1969 to April 1971. 

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing in the Veterans Benefits Office at the VA Health Care Center in El Paso, Texas, in June 2011, before the undersigned Veterans Law Judge sitting at the Board in Washington, DC.  A transcript is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his July 2011 hearing that he injured his ankle during an eight-day interval of extended service prior to his being flown back to Fort Dix, New Jersey, from his stationing with the 3rd Armored Division at military post Ayers Kaserne, near Butzbach, Germany.  He averred that, just prior to his boarding an airplane to take him to the U.S. for separation from active duty, a superior officer had retained him because he was in need of a haircut, and he missed his flight.  This was after he had already undergone his service separation examination in Germany. 

During his period of retention in Germany, the Veteran alleges that he injured his ankle when descending a fire escape and falling four feet to the ground, in the course of going go to the meal facilities.  Use of the fire escape was then a routine means of egress at that post, he explained.  Believing that he had only twisted the ankle, he briefly had it looked at and then boarded the plane stateside.  He added that he did not recall the nature of the examination of the ankle in Germany or whether X-rays were obtained, but he did recall that there was no swelling.  He also recalled that the ankle was not bandaged on the flight from Germany, and that the ankle swelled up on the flight.  

Afforded the option of not having the ankle further evaluated with a further delay in service separation, he testified that he elected simply to proceed with separating from service upon his return to the U.S., still believing that the injury was minor.  He added, however, that after he left Fort Dix the ankle grew much worse, and he could not stand on it for a week or two after returning to his residence in Mexico, requiring the use of crutches.  He testified that the ankle has been an ongoing condition which has bothered him throughout the years, and which he has self-treated and self-medicated since that time.  

He testified that he had sought treatment at VA in November 1971 for the ongoing ankle difficulty, but that he did not thereafter seek further VA assistance until recent years.  He explained the gap in treatment as due to his need to earn a living and his residing in Mexico and thus not in proximity to any VA facilities.  

A VA treatment record dated in 1971 (possibly stating November 1971, though the month is not entirely legible and could also possibly indicate June 1971) informs of physical therapy for the right ankle, and provides a provisional diagnosis which appears to indicate a right "Jones fracture" (a fracture of the proximal end of the fifth metatarsal of the right foot).  However, the writing by the medical practitioner is of limited legibility, and hence the Board's reading of the provisional diagnosis is speculative.  An untreated Jones fracture dating from service could be consistent with ongoing difficulty with the ankle from that time to the present, consistent with the Veteran's assertions.  

The Veteran did not again seek VA treatment for the ankle until 2007, and 2007 VA treatment records within the claims file reflect current pain and instability in the right ankle.  October 2007 X-rays showed an old navicular fracture and a large bony protuberance over the area of the navicular bone.  The area was then painful to palpation.

Although an old navicular fracture would appear to be inconsistent with a Jones fracture (fracture of the fifth metatarsal) in service, it is notable that the in-service diagnosis of Jones fracture in November 1971 was provisional, with no indication that X-rays were taken at that time.  Thus, the Board will not hazard to surmise at this time, absent a more thorough medical assessment, whether an ongoing foot disability from service is indicated by the evidence now of record.  

The Veteran asserted at his hearing that he underwent surgery at the VA Health Care Center in El Paso around July of 2010 for excision of a bony protuberance at the right ankle, apparently the one noted upon October 2007 X-rays.  VA treatment records more recent than 2007, including records of this surgery, are not reflected in the claims file.  Accordingly, those records must be obtained in furtherance of the claim prior to Board adjudication.  38 C.F.R. § 3.159 (2010).

The Board finds that a VA examination is now required based on indications from the evidence presented that a current right ankle condition may be related to the Veteran's injury just prior to service separation in April 1971.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or response received with the claims file, and undertake any reasonable indicated development.  

2.  Obtain and associate with the claims file all VA treatment records not yet associated with the claims file, including records associated with surgery to the right foot or ankle performed around July 2010 at the VA Medical Center in El Paso, Texas.  

3.  Thereafter, afford the Veteran a VA examination by an orthopedic surgeon or similar physician with expertise in bony disorders of the foot and ankle, to address the nature and etiology of his claimed right ankle condition.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.

a.  The examiner must review the Veteran's narrative history of injury to the right ankle shortly prior to service separation in April 1971 and of alleged ongoing difficulties with the ankle, as reflected in testimony provided at the Board hearing conducted in July 2011.  The examiner should note that the injury allegedly occurred after the Veteran's service separation examination and accordingly is not reflected in that record or in prior service medical records.  An eight-day delay in the Veteran's service separation "for the convenience of the government" is verified, as reflected on the Veteran's service separation document, the DD Form 214.  The examiner should also note the record of VA treatment apparently in November 1971 (the indicated month in 1971 is somewhat illegible on the treatment record) for physical therapy of the right ankle, which record appears to provide a provisional diagnosis of Jones fracture of the right foot (again somewhat illegible).  This record is contained in the Veteran's service treatment records folder.  The examiner should also note recent treatment records including those with X-ray findings in October 2007 of an old right navicular fracture, and a record around July 2010 of surgery for excision of a bony protuberance in that area of the ankle.  

b.  In the prepared report, the examiner should endeavor to reconcile, to the extent possible, the provisional diagnosis of Jones fracture in November 1971 with the X-ray finding of old navicular fracture in October 2007.  

c.  The examiner should note that the Veteran's statements of medical history may be accepted to support a medical opinion even in the absence of corroborating documentary evidence, where the Veteran is judged to be credible in his assertions and where he is competent to make the assertions.  (For example, the Veteran is competent to address a history of symptoms of disability and to address treatments received and past statements by physicians, but may not be competent to address the precise nature and/or sequelae of any injury or disability.)  

d.  The examiner should thus address the Veteran's contentions and their credibility or lack of credibility (if so indicated).  In so doing, the examiner should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

e.  The examiner should address the likelihood that the Veteran suffered injury to the right ankle (or foot, in reference to the above-noted Jones fracture) in the week immediately prior to his service separation in April 1971 with ongoing disability of the ankle since that time.  In so doing, the examiner should address clinical evidence and other evidence of record or as presented upon examination which may serve to support (or not support) the examiner's conclusions.

f.  For each disorder of the right ankle identified upon examination, the examiner should provide a separate opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current disorder was incurred in service or is otherwise causally related to service, OR, alternatively, whether such in-service incurrence or causation is unlikely (i.e., less than a 50-50 probability).  

g.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions.  

h.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folders, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

4.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

